In a libel action, defendants appeal from so much of an order of the Supreme Court, Suffolk County, dated April 4, 1977, as granted the branches of plaintiff’s motion which sought the striking of various portions of the amended answer. Order reversed, insofar as appealed from, with $50 costs and disbursements, and the said branches of the motion are denied. We find that paragraphs 8 through 28 and 31 of the first affirmative defense, and the entire third affirmative defense, which contain background information leading up to the printing of the allegedly libelous article, are relevant to the defense of qualified privilege. Furthermore, paragraph 38 and part of paragraph 39 of the fourth affirmative defense, and the entire second affirmative defense, which contain allegations seeking to establish the plaintiff as a public figure, cannot be stricken as a matter of law upon the pleadings herein. Hargett, J. P., Rabin, Titone and Mollen, JJ., concur.